Citation Nr: 1138932	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with radiculopathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1984 to August 2006.  She is the recipient of multiple decorations, medals, and citations, including the Global War on Terrorism Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.
 
This issue was previously remanded by the Board in April 2010 and February 2011, and it now returns to the Board for appellate review.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds it necessary to again remand the appeal.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the February 2011 remand, the Board indicated that the Veteran was to be asked to identify all VA treatment received since September 2008 and any such records were to be obtained.  A letter asking for this information was sent to the Veteran in April 2011.  In May 2011, the Veteran responded by submitting a VA Form 21-4142, Authorization and Consent to Release Information to VA, for records at the Temple VA medical center (VAMC), stating that she had received treatment there since she retired from the military.  Unfortunately, it appears no efforts were made to obtain additional records from the Temple VAMC.  Another VA examination was conducted in April 2011, and the VA examiner indicated that electronic treatment records dated after September 2008 were reviewed in addition to the claims file, as well as referenced certain notes contained therein.  Thus, there are clearly outstanding, relevant treatment records for the Veteran dated from September 2008 onward at the Temple VAMC.  Consequently, the Board finds that the RO/AMC failed to substantially comply with the February 2011 remand orders and another remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Request all records for the Veteran from within the Temple VAMC, dated from September 2008 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. If, and only if, additional records are received that are relevant to the claim and were not considered by the April 2011 VA examiner, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of her degenerative disc disease, lumbar spine with radiculopathy.  It is imperative that the claims folders be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's degenerative disc disease, lumbar spine with radiculopathy. 

If applicable, the examiner should specifically detail any associated objective neurologic abnormalities due to the Veteran's degenerative disc disease, lumbar spine.  Examination findings should be reported to allow for evaluation under any appropriate diagnostic codes.  

3. Thereafter, the AMC/RO should read the VA examination report and ensure that the requested findings have been reported.

4. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated, to include all evidence received since the August 2011supplemental statement of the case.  If the claim remains denied, the Veteran and her representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






(CONTINUED ON THE NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


